Citation Nr: 1448952	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in August 2014 and the transcript is of record.

The case was brought before the Board in January 2012, at which time the claim for service connection for a cervical spine disability was reopened and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The claim was brought again before the Board in April 2013 where the Board again remanded the claim to afford the Veteran a hearing before the Board as requested and to obtain records associated with his grant of Social Security Administration (SSA) disability records.  The SSA responded that any records associated with the Veteran have been destroyed, the Veteran has been afforded a hearing before the Board, and he has been afforded a VA examination.  Thus, the requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal. 

For the sake of clarity, the Board notes that prior Remands indicated this matter was on appeal from an August 2007 rating decision.  At closer look at the procedural history of the matter, the Board concludes the Veteran properly perfected an appeal as to an earlier, November 2006 rating decision.  The November 2006 rating decision declined reopening the cervical spine issue finding no new and material evidence had been submitted.  In March 2007, the Veteran timely indicated he disagreed with the November 2006 determination and wanted reconsideration.  The wording was slightly confusing, and the RO issued a new rating decision in August 2007 continuing the denial.  Thereafter, in September 2007, the Veteran made clear his prior communication was meant as a "notice of disagreement" with the November 2006 rating decision and not a request for reconsideration.  He again timely appealed the denial.  In light of the Veteran's statements and the timeliness of his appeal, the Board concludes this appeal properly stems from the November 2006 rating decision. 


FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link the Veteran's current cervical spine disability, to include degenerative disc disease (DDD), to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in August 2006 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  Private treatment records identified by the Veteran have been obtained, to the extent available.  The Veteran testified to receiving disability benefits from the Social Security Administration (SSA) in part due to his neck, and the Board previously remanded this claim in part to obtain SSA record.  Attempts were made to obtain these records, but the SSA responded indicating any such records were destroyed and are not otherwise available.  The Veteran has indicated the SSA primarily relied on medical records already in the claims folder. The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided a VA examination in connection with his cervical spine claim in March 2012.  The Board finds the examination and opinion rendered are adequate for deciding the hearing loss and tinnitus claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed current cervical spine diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examiner further addressed other medical treatment and opinions of record and the rationale behind accepting or rejecting them.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

As noted in the introduction, the Veteran was afforded a hearing before the Board in August 2014 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2)  (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim of service connection. The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services. The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service. They also asked questions to draw out the current state of the Veteran's disability. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disabilities, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's cervical spine DDD is decades after service.

At the outset, the Board notes the Veteran's statements were considered, but his statements are inconsistent with the objective evidence of record. The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination "medical in nature" and is capable of lay observation).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board finds the Veteran's statements regarding his in-service injury and disability since service are inconsistent with the other evidence of record, and thus, are less credible.

Specifically, the Veteran describes an in-service neck injury where he was playing flag football and was "karate" or "judo" chopped in the neck by an opposing player three times.  The Veteran indicated at his August 2014 hearing, that the flag football game did not include any kind of tackling.  He claims his neck was paralyzed due to this injury, and that his neck could not move in any direction.  He was treated at the Air Force Hospital with heating pads and pain pills and was told by the physician that his neck "was knocked out of place."  He claims his neck is still out of place and has never fully regained motion.  Due to a lack of insurance, the Veteran claims he did not seek treatment for his neck until 1999 although he had chronic neck pain since the in-service injury.

The Veteran's description of the in-service injury as noted above is inconsistent with the remainder of the evidence.

The Veteran's service treatment records, for one, merely describe a cervical "muscle strain" in August 1968 following a football game where the Veteran reported his shoulder was "banged around."  The Veteran did not indicate his neck was karate chopped three times at that time nor did the physician diagnose the Veteran with anything beyond muscle strain.  No follow-up complaints, treatment, or visits are indicated in the record nor does the Veteran claim he sought follow-up treatment.  In contrast, the Veteran did fracture his left ankle in a separate injury, which is well documented in his service treatment records, complete with x-rays, noted casting, and several follow-up visits.  On his December 1969 separation examination, no neck abnormality was noted nor did the Veteran complain of neck pain on his report of medical history.  This is particularly compelling in light of the fact that the Veteran listed quite a few other medical complaints, to include low back pain due to standing while working, feet pain, cramps in the legs, left ankle pain, and car sickness.  The Board finds it likely that the Veteran would have mentioned chronic neck pain at that time if he was suffering as much as he testified in August 2014 before the Board.

After service, the Veteran claims he first sought treatment for his neck in 1999 due to a lack of insurance.  The Veteran's private physician noted in an August 2004 statement that the Veteran first sought treatment in September 2001 for unrelated conditions.  

Rather, the first mention of neck treatment comes from a private chiropractor in November 2002.  At that time, the Veteran's initial visit form indicates the Veteran was seeking treatment for, among others, his neck following a motor vehicle accident on or around 1993.  Other VA and private treatment records note the Veteran was in three Motor Vehicle Accidents (MVAs) from 1996 to 2004.  Indeed, an April 2007 private MRI report noted DDD of the cervical spine, status-post MVA with continued neck pain.

A December 2004 VA outpatient treatment record indicates the Veteran wanted to establish care and was primarily concerned with obtaining SSA disability benefits.  At that time, the Veteran noted chronic neck pain where the physician indicated: 

I believe there was an injury at some point however he is quite rambling in his history and relates several incidences that exacerbated the neck pain.  I am not sure at what point the original injury occurred.

The Veteran submitted several medical opinions from his private chiropractors, Dr. K.R. and Dr. D.M. (both chiropractors are from the same clinic).  The first of these opinions is dated May 2008 where the in-service flag football injury is noted, to include the Veteran's contention that he was hit several times in the neck.  Based on this report, Dr. K.R. opined that the Veteran's neck problems more likely than not began during his military service.  Therein, Dr. K.R. further notes the Veteran's spinal x-rays are "representative of someone who has had trauma to the cervical area."  A virtually identical opinion was provided in February 2007 by Dr. K.R.  In November 2012, Dr. D.M. added more specific findings of the Veteran's neck x-ray.  Specifically, Dr. D.M. indicated the Veteran's x-rays showed previous neck damage "which occurred at least 35 or more years prior," thus, Dr. D.M. concluded his current neck condition was due to service. 

The Board again points out that on the Veteran's initial visit form to this specific chiropractic clinic in November 2002, he indicated he injured his neck in a car accident on or around 1993.  This is neither addressed nor reconciled by either Dr. K.R. or Dr. D.M.  Neither of these chiropractors indicate they reviewed any service treatment records in rendering their opinion.  Rather, it appears the opinions are based on the Veteran's reported in-service injury and their interpretation of his neck x-ray, where they conclude the x-rays reflect old neck trauma.  Dr. D.M. specifically indicates the old trauma to be at least 35 years old.  Incidentally, 35 years prior to 2012 is still many years after the Veteran's separation from military service. 

In light of the evidence, the Veteran was afforded a VA examination in March 2012 to ascertain the Veteran's current cervical spine diagnoses, and the likely etiology of each diagnosis found.  The examiner diagnosed the Veteran with DDD of the cervical spine.  The examiner also itemized the Veteran's described in-service injury, service treatment records, post-service records, the chiropractor opinions of record, and all contentions made by the Veteran regarding in-service and post-service symptoms.  At that time, the Veteran confirmed he was also in three post-service MVAs from 1996 to 2004.  

Interestingly, the examiner noted that the Veteran first claimed he was not injured in the MVAs, but then later stated he pulled muscles in the neck requiring two months of treatment following post-service MVAs.  Again, private MRI reports dated in 2007 indicate DDD of the cervical spine, status-post MVA.

Based on the physical examination, review of the claims folder, and consideration of the Veteran's lay statements, the examiner found it unlikely the Veteran's service injury was as serious as claimed because the treatment records merely diagnosed a mild strain with no vertebral or neurovascular abnormality.  The examiner noted no objective documentation of a neck condition for the many years after military service and prior to the car accidents.  Imaging shows arthritic changes and bulging discs, which are "not uncommon for this age group."  

The examiner also addressed the medical opinions rendered by the private chiropractors.  The examiner first noted the fact that the Veteran did not seek chiropractic treatment until 2002, 33 years after active military duty, for neck pain, yet the chiropractor opined the current neck arthritis/bulging disc is due to the Veteran being hit several times on the neck while playing football in active duty.  With regard to the chiropractors' reference to x-rays indicative of "old trauma," the examiner was "uncertain" what the chiropractor meant by the reference, opining as follows:

The only x-ray appearance specific to trauma of the cervical spine would be fracture of the vertebrae which was not present in this case.  The only possible trauma to the vertebrae [without fractures] would be in the 3 motor vehicle accidents, not the muscle strains in active duty.

Indeed, the examiner noted the only documented treatment in service related to the neck was for cervical muscular strain in 1968, not involving the vertebral bones/discs.  "There is absolutely no scientific basis/proof that muscular strains [soft tissue] cause, aggravates or somehow transforms into arthritis/disc [bone/cartilage] conditions. "  For these combined reasons, the examiner found the Veteran's cervical spine DDD "less likely as not" caused or aggravated by the Veteran's active duty military service.

The Board finds the March 2012 VA examiner's opinion persuasive.  It is based on a complete review of the claims folder, to include the private chiropractors' opinions, consideration of the Veteran's lay statements, and a thorough physical examination.  The examiner provided a detailed rationale for the opinions rendered.

In contrast, the Board does not find the Veteran's lay statements or the private chiropractors' opinions as credible or persuasive.

The Veteran's description of a serious neck injury is inconsistent with the service treatment records showing treatment on one occasion for cervical muscular strain.  His contentions of continued suffering with neck pain since the in-service injury is inconsistent with the fact that he did not complain about neck pain on his December 1969 separation examination or his report of medical history, nor did he seek treatment for neck pain until 2002, over three decades later.  This is particularly compelling in light of the Veteran's thorough complaints of other ailments at the time of the December 1969 separation examination.  The Veteran concedes he was in three MVAs from the 1990s to 2004.  Indeed, he did not claim entitlement to service connection for a cervical spine condition until 2004.  While his private chiropractors link his current neck pain to a military injury, the Veteran's November 2002 initial visit form clearly notes a 1993 car accident as the reason for his neck pain.  The Veteran has inconsistently reported whether his neck was injured in past post-service MVAs.  During his March 2012 VA examination, for example, he told the examiner he was not hurt in a car accident and then later indicated he pulled muscles in his neck due to the MVAs, requiring two months of treatment.  A private 2007 MRI report, moreover, notes DDD of the cervical spine status-post MVA.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence weighing against the Veteran's contentions, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  

Similarly, because Dr. K.R. and Dr. D.M. proffered opinions based on the Veteran's description of an in-service injury, which the Board finds simply not credible, those opinions are also not probative.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative). 

In short, the credible and probative evidence of record indicates the Veteran did not incur a serious neck injury in service, but rather was treated on one occasion for cervical muscular strain, with no documented residuals; the Veteran did not seek treatment or otherwise complain of neck pain for decades later after several post-service MVAs; while the Veteran currently has DDD of the cervical spine, the most probative medical evidence, notably the March 2012 VA examination, does not associate this with any incident of the Veteran's military service.  Indeed, the March 2012 VA examiner opines to the contrary.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).
ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


